DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi, Takashi et al. (JP 2004262203 A).
Regarding Claim 1, Kikuchi, Takashi et al. teaches a liquid discharge head (3, Figs. 1 and 3) comprising: a head body (15, Fig. 3) configured to discharge a liquid [Paragraph 0019]; a head cover (7, Fig. 1) covering at least a part of the head body (15), the head cover (7) disposed outside the head body (15) [Paragraphs 0019, 0022, see also Fig. 3c]; a liquid supply port (23, Figs. 1 and 3) on an upper surface of the head cover (7), the liquid supply port (23) configured to supply the liquid to the head body (15) [Paragraphs 0019-0020, 0023]; and an electrical connection (5, Fig. 1) on a side surface of the head cover (7) [Paragraphs 0019-0022, see also Figs. 1-2], wherein the head cover (7) includes a protruding part (7a, Figs. 1-7) protruding from the upper surface of the head cover (7), the protruding part (7a) is on a side end of the upper surface of the head cover (7) adjacent to the side surface of the head cover (7) on which the electrical connection (5) is disposed, and the protruding part (7a) is higher than another part of the upper surface of the head cover (7) with respect to a lower end surface of the head body (15) [Paragraphs 0021-0023, see also Figs. 1-7].

Regarding Claim 2, Kikuchi, Takashi et al. teaches the liquid discharge head (3), wherein the protruding part (7a) includes a step along the side end of the upper surface of the head cover (7) [see also Figs. 1-7]. 

Regarding Claim 3, Kikuchi, Takashi et al. teaches the liquid discharge head (3), wherein the liquid supply port (23) is on said another part of the upper surface of the head cover (7) [Paragraph 0020, See Fig. 1].

Regarding Claim 5, Kikuchi, Takashi et al. teaches the liquid discharge head (3), wherein the protruding part (7a) includes a step along a periphery of the upper surface of the head cover (7), and the step surrounds the liquid supply port (23) [Paragraphs 0020-0023, see Figs. 1-2]. 

Regarding Claim 6, Kikuchi, Takashi et al. teaches the liquid discharge head (3), further comprising a protector (see Figs. 2, 4-5) configured to protect a terminal surface of the electrical connection (5) [Paragraphs 0022-0023, 0025-0026, and 0032]. 

Regarding Claim 11, Kikuchi, Takashi et al. teaches a liquid discharge device (not shown in Figures) comprising the liquid discharge head (3) according to claim 1 [Paragraph 0001].

Regarding Claim 13, Kikuchi, Takashi et al. teaches a liquid discharge apparatus (not shown in Figures) comprising the liquid discharge device (not shown in Figures) according to claim 11 [Paragraph 0001].
Allowable Subject Matter
Claims 4, 7-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 4 is the inclusion of the limitation of a liquid discharge head that includes wherein the protruding part includes another step along another side end of the upper surface of the head cover different from the side end adjacent to the side surface on which the electrical connection is disposed.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 7-9 is the inclusion of the limitation a liquid discharge head that includes wherein the electrical connection is inside the head cover, and the head cover includes an opening through which a connector is connectable to the electrical connection.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation of a liquid discharge head that includes a liquid discharge port on the upper surface of the head cover, the liquid discharge port configured to discharge the liquid from the liquid discharge head.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation of a liquid discharge device that includes a head tank configured to store the liquid to be supplied to the liquid discharge head; a carriage mounting the liquid discharge head; a supply unit configured to supply the liquid to the liquid discharge head; a maintenance unit configured to maintain the liquid discharge head; and a main scan moving unit configured to move the carriage in a main scanning direction, wherein the liquid discharge head and said at least one of the head tank, the carriage, the supply unit, the maintenance unit, and the main scan moving unit forms a single unit..  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853